Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 7-9, 11, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0111406 to Wang in view of U.S. Publication 2011/0285950 to Su.

Regarding claim 1, Wang teaches a display panel, comprising a substrate, pixel units disposed on the substrate, and a plurality of signal lines, the display panel further comprising:
a time division multiplexing multiplexer (MUX) signal input circuit (see Fig. 3 and 9 multiplexer 230), which is connected with each of the plurality of signal lines, and configured to input data signals of each frame of display image to the plurality of signal lines, and for each frame of display image, input trigger signals corresponding to sub-pixel units of different colors to the plurality of signal lines in a time-sharing manner (see paragraphs 33 and 34 where the trigger signals activate the switches and Fig. 10 for time sharing signals); 
wherein among the plurality of signal lines, a first signal line has a spacing distance from adjacent signal lines less than a preset value (little weight is given to this preset value variable because all pairs of data lines read on this in a broadest reasonable interpretation, see Fig. 3 and 9).
Wang does not teach wherein, in response to each of the trigger signals and each of the data signals, an electrical signal on each of the plurality of signal lines is positive or negative, and among the plurality of signal lines, electrical signals on a plurality of adjacent first signal lines are arranged in sequence according to an order of positive, positive, negative and negative; 
However, Su teaches wherein, in response to each of the trigger signals and each of the data signals, an electrical signal on each of the plurality of signal lines is positive or negative, and among the plurality of signal lines, electrical signals on a plurality of adjacent first signal lines are arranged in sequence according to an order of positive, positive, negative and negative (see Fig. 1 + + - - sequence) .


Regarding claim 2, Wang in view of Su teaches the display panel according to claim 1.  Wang teaches wherein the MUX signal input circuit is configured to input the data signals of a first type of frame of display image to the plurality of signal lines, and input the trigger signals corresponding to sub-pixel units of different colors to the plurality of signal lines in sequence according to a first color order (see Fig. 9 and paragraph 33 regarding different sub pixel arrangements that are possible with this multiplexer than RGB); and
the MUX signal input circuit is further configured to input the data signals of a second type of frame of display image to the plurality of signal lines, and input the trigger signals corresponding to sub-pixel units of different colors to the plurality of signal lines in sequence according to a second color order (see Fig. 9 and paragraph 33 regarding different sub pixel arrangements that are possible with this multiplexer than RGB);
wherein, the second type of frame of display image is a frame of image adjacent to the first type of frame of display image, and the first color order is different from the second color order (see Fig. 9 and paragraph 33 regarding different sub pixel arrangements that are possible with this multiplexer than RGB).

Regarding claim 3, Wang in view of Su teaches the display panel according to claim 1.  Su teaches wherein the MUX signal input circuit comprises a plurality of signal output terminals arranged sequentially, and in response to each of the trigger signals and each of the data signals, voltages output by the plurality of signal output terminals arranged sequentially are positive or negative (see Fig. 1),


Regarding claim 7, Wang in view of Su teaches the display panel according to claim 1.  Wang in view of Su does not explicitly teach wherein a quantity of the plurality of first signal lines is an integral multiple of 12.
However, it would have been obvious to one having ordinary skill in the art to set the number of data lines as an integral multiple of 12 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8, Wang in view of Su teaches the display panel according to claim 7.  Wang in view of Su does not explicitly teach wherein for every 12 adjacent first signal lines among the plurality of first signal lines, corresponding colors of the sub-pixel units connected with the adjacent first signal lines are arranged in an order of a first color, a second color, a third color, the first color, the third color, the first color, the second color, the third color, the second color, the third color, the first color, and the second color.
However, it would have been obvious to one having ordinary skill in the art to set the pixel color arrangement in the structure of Fig. 9 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Regarding claim 11, Wang in view of Su teaches the display panel according to claim 1, wherein the MUX signal input circuit comprises:
a plurality of switch transistors, wherein a first electrode of each of the plurality of switch transistors forms a signal output terminal of the MUX signal input circuit, and a second electrode of each of the plurality of switch transistors is connected with a data line (see switches in Fig. 9); and
a plurality of MUX signal lines, wherein each of the plurality of MUX signal lines corresponds to a sub-pixel unit of one color, and is connected with a control terminal of one of the plurality of switch transistors (see each color pixel in Fig. 9 connected to a control terminal of one of the MUX switches); 
wherein a trigger signal is input through a MUX signal line, a switch transistor connected with the MUX signal line is turned on to form a conductive connection between the first electrode and the second electrode of the switch transistor, the data signal input through the data line is transmitted to the signal output terminal of the MUX signal input circuit (see paragraph 33).
Su teaches so that the electrical signal on the signal line connected with the signal output terminal of the MUX signal input circuit is positive or negative (see Fig. 1).

Regarding claim 12, Wang in view of Su teaches the display panel according to claim 11.  Wang teaches wherein the data lines comprises a first data line and a second data line, the second electrodes of a portion of the switch transistors are connected with the first data line, and the second electrodes of the other portion of the switch transistors are connected with the second data line (see Fig. 9).


Regarding claim 15, Wang in view of Su teaches a display device.  Wang teaches comprising the display panel according to claim 1 (see Fig. 3).

Regarding claim 16, Wang in view of Su teaches a display control method for a display device, applied to the display device according to claim 15.  Wang teaches the method comprising:
inputting the data signals of a first type of frame of display image to the MUX signal input circuit, and inputting the trigger signals corresponding to sub-pixel units of different colors in sequence to the MUX signal input circuit according to a first color order (see Fig. 9 and paragraph 33 regarding different sub pixel arrangements that are possible with this multiplexer than RGB);
inputting the data signals of a second type of frame of display image to the MUX signal input circuit, and inputting the trigger signals corresponding to sub-pixel units of different colors in sequence to the MUX signal input circuit according to a second color order (see Fig. 9 and paragraph 33 regarding different sub pixel arrangements that are possible with this multiplexer than RGB);
wherein, the second type of frame of display image is a frame of image adjacent to the first type of frame of display image, and the first color order is different from the second color order (see Fig. 9 and paragraph 33 regarding different sub pixel arrangements that are possible with this multiplexer than RGB).


However, it would have been obvious to one having ordinary skill in the art to set the pixel color arrangement in the structure of Fig. 9 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0111406 to Wang in view of U.S. Publication 2011/0285950 to Su and U.S. Publication 2017/0287992 to Kwak.
 
Regarding claim 4, Wang in view of Su teaches the display panel according to claim 1.  Wang in view of Su does not teach wherein at least a portion of the plurality of first signal lines are in a curved shape.
However, Kwak teaches wherein at least a portion of the plurality of first signal lines are in a curved shape (see Fig. 8).
It would have been obvious to a person having ordinary skill in the art to combine the curved shape as taught by Kwak in view of Su with the display panel of Wang in view of Su for the purpose of implementing an embedded camera according to a known method to improve a similar device.


Regarding claim 5, Wang in view of Su and Kwak teaches the display panel according to claim 4.  Kwak teaches wherein the plurality of first signal lines in the curved shape are sequentially arranged 

Regarding claim 6, Wang in view of Su and Kwak teaches the display panel according to claim 4.  Kwak teaches wherein each of the plurality of first signal lines in the curved shape comprises a first line portion in an arc shape and a second line portion in a straight line connected with the first line portion (see Fig. 8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0111406 to Wang in view of U.S. Publication 2011/0285950 to Su and U.S. Publication 2017/0287992 to Kwak and U.S. Publication 2015/0091859 to Rosenberg.

Regarding claim 10, Wang in view of Su and Kwak teaches the display panel according to claim 6.  Wang in view of Su and Kwak does not teach wherein the first line portions of two adjacent first signal lines are parallel to each other, and the second line portions of two adjacent first signal lines are parallel to each other, and a vertical distance between the two adjacent first line portions is smaller than a vertical distance between the two adjacent second line portions.
However, Rosenberg teaches wherein the first line portions of two adjacent first signal lines are parallel to each other, and the second line portions of two adjacent first signal lines are parallel to each other, and a vertical distance between the two adjacent first line portions is smaller than a vertical distance between the two adjacent second line portions (see Fig. 58 and 60).
It would have been obvious to a person having ordinary skill in the art to combine the curved shape as taught by Rosenberg with the display panel of Wang in view of Su and Kwak for the purpose of implementing an embedded camera according to a known method to improve a similar device.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0111406 to Wang in view of U.S. Publication 2011/0285950 to Su and U.S. Publication 2018/0182324 to Lin.

Regarding claim 13, Wang in view of Su teaches the display panel according to claim 1.  Wang in view of Su does not teach wherein the signal lines comprise a plurality of second signal lines, in response to each of the trigger signals and each of the data signals, electrical signals on the plurality of adjacent second signal lines are arranged in sequence according to an order of positive, negative, positive and negative.
However, Lin teaches wherein the signal lines comprise a plurality of second signal lines, in response to each of the trigger signals and each of the data signals, electrical signals on the plurality of adjacent second signal lines are arranged in sequence according to an order of positive, negative, positive and negative (see Fig. 1 driving order + - + -).
It would have been obvious to a person having ordinary skill in the art to combine the polarity driving arrangement of Lin with the multiplexer display driver of Wang in view of Su for the purpose of substituting a known polarity driving scheme for predictable results.

Regarding claim 14, Wang in view of Su teaches the display panel according to claim 1, wherein the substrate is further provided with a plurality of third signal lines;
wherein an input terminal of each of the plurality of first signal lines is connected with the MUX signal input circuit, and output terminals of the plurality of first signal lines are connected with the plurality of third signal lines one by one (see Fig. 1); and

It would have been obvious to a person having ordinary skill in the art to combine the polarity driving arrangement of Lin with the multiplexer display driver of Wang in view of Su for the purpose of substituting a known polarity driving scheme for predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication 2018/0182324.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161. The examiner can normally be reached Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625